D. E. Holbrook, Jr., J.
(concurring). The majority states that the trial court’s instruction on manslaughter, quoted in the majority opinion, is reversible error. I cannot agree with that view of the trial court’s instruction. However, in reviewing the defendant’s other allegations of error, I find one that requires me to vote to reverse the defendant’s second-degree murder conviction.
*56I.
The majority characterizes the quoted instruction as a manslaughter instruction defined in terms of second-degree murder. While this instruction is far from a model of clarity, that alone is not error. Cf., Elliott v A J Smith Contracting Co, Inc, 358 Mich 398, 409, 412; 100 NW2d 257 (1960).
A careful reading of the challenged instruction reveals that it does not define second-degree murder. Second-degree murder is defined as a criminal homicide with malice aforethought. People v Allen, 39 Mich App 483, 501, n 17; 197 NW2d 874 (1972) (Levin, P. J., dissenting), adopted, 390 Mich 383; 212 NW2d 21 (1973), Perkins on Criminal Law (2d Ed), p 34. Manslaughter is defined as a criminal homicide without malice aforethought. People v Onesto, 203 Mich 490, 496; 170 NW 38 (1918), People v Morrin, 31 Mich App 301, 314, n 17; 187 NW2d 434 (1971), lv den, 385 Mich 775 (1971), Perkins, supra, p 51.
Throughout its instructions the trial court was very careful to emphasize that malice aforethought was the distinguishing element between second-degree murder and manslaughter. In this instruction, which the majority labels as a second-degree murder instruction, the trial court failed to mention malice. Each of the other elements enumerated by the trial court is consistent with an instruction for manslaughter.
II.
Throughout its instructions the trial court stated that malice could be presumed or inferred from the use of a deadly weapon. Malice, however, is only a permissible inference that may be drawn *57from the use of a deadly weapon. People v Martin, 392 Mich 553, 561; 221 NW2d 336 (1974), Maher v People, 10 Mich 212, 218; 81 Am Dec 781 (1862). See also People v Pepper, 36 Mich App 437, 448-452; 194 NW2d 67 (1971) (Levin, J., dissenting), rev’d 389 Mich 317; 206 NW2d 439 (1973). It should not be treated as a mandatory presumption. People v Morrin, supra at 319.
During the instructions in the present case the trial court correctly instructed the jury twice that malice may be inferred; incorrectly instructed the jury three times that malice is presumed; and gave two questionable instructions to the jury on the subject. When a correct instruction and an incorrect instruction are given on the same point, a presumption arises that the jury applied the incorrect instruction. People v Clark, 340 Mich 411, 418; 65 NW2d 717 (1954), People v Eggleston, 186 Mich 510, 514-515; 152 NW 944 (1915), People v Sangster, 33 Mich App 712, 715; 190 NW2d 317 (1971). This is especially true when the incorrect instructions outnumber the correct instructions and are scattered throughout the entire charge. Cf., People v Hammack, 63 Mich App 87, 95; 234 NW2d 415 (1975).
I vote to reverse the conviction and remand the case to the trial court.